DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a main body" in claim 1. The applicant claims the ability to generate a differential air pressure with respect to the outside of the vacuum cleaner but does not claim any structure to generate the air pressure difference such as a motor or fan in the claim. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yang et al. (US 2018/0303304), hereinafter Yang.
Regarding Claim 1, Yang discloses a main body (Fig. 1, item 10) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner; and a suction nozzle (Fig. 1, item 100) configured to suction dust from the outside based on the differential air pressure, the suction nozzle comprising: a connector (Fig. 8, items 114 and 120) that defines a passage (Fig. 8, item 123) configured to guide the dust in a first direction (Fig. 2, item F1) to the main body, and a housing (Fig. 8, item 110) configured to rotatably connect to the connector, the housing defining an inlet (Fig. 9, item 1192 and 113b, para. 0129) that has a cylindrical shape and is configured to transfer the dust to the passage, wherein the connector comprises: an insertion portion (Fig. 9, item 1112) that has a cylindrical shape and is configured to insert into the inlet, a first connection portion (Fig. 10, item 113a or 124) spaced apart from the inlet in the first direction, and a coupling part (Fig. 10A below, item A1) disposed at an outer surface of the insertion portion.   

    PNG
    media_image1.png
    389
    619
    media_image1.png
    Greyscale

Regarding Claim 2, Yang discloses one of the insertion portion or the coupling part defines a catch hole (Fig. 10A above, item H1), and wherein the other of the insertion portion or the coupling part comprises a catch portion (Fig. 10A above, item P1) configured to insert into the catch hole.  
Regarding Claim 3, Yang discloses a pipe portion (Fig. 10A above, item P2) that defines one of the catch portion or the catch hole; and a protrusion portion (Fig. 10A above, item P3) that protrudes from an outer surface of the pipe portion and46Attorney Docket No.: 48905-0071001 Client Ref.: LGPB-0082935.00/US/YHSHIN; LGE Ref.: 19LWV104US02extends along a circumferential direction of the pipe portion, and wherein an inner surface of the inlet (Fig. 9, item 1192 and 113b, para. 0129) is configured to surround the outer surface of the pipe portion.  
Regarding Claim 4, Yang discloses a first boundary surface (Fig. 10B below, item B1), wherein the first connection portion defines a second boundary surface (Fig. 10B below, item B2), the second boundary surface being configured to face the first boundary surface and be spaced apart from the first boundary surface in the first direction, and wherein the housing comprises an interposition portion (Fig. 10B below, item I1) configured to be disposed between the first boundary surface and the second boundary surface.

    PNG
    media_image2.png
    451
    655
    media_image2.png
    Greyscale

Regarding Claim 5, Yang discloses a third boundary surface (Fig. 10B above, item B3), and wherein the interposition portion defines a fourth boundary surface (Fig. 10B above, item B4) configured to face the third boundary surface in a radial direction of the pipe portion.  
Regarding Claim 6, Yang discloses a spacing protrusion portion (Fig. 10A above, item A2) that protrudes from the outer surface of the pipe portion and extends along the circumferential direction of the pipe portion.  
Regarding Claim 7, Yang discloses a rotating brush (Fig. 15, item 130) disposed in the housing, the housing comprising: a main housing (Fig. 9, item 111) that defines the inlet and is configured to accommodate the rotating brush; and a mounting housing (Fig. 9, part labeled with item 113b and 113a) coupled to the main housing, wherein the interposition portion is disposed at the mounting housing.  
Regarding Claim 8, Yang discloses a mounting portion (Fig. 9, item 113b) configured to surround the protrusion portion of the coupling part, the47Attorney Docket No.: 48905-0071001Client Ref.: LGPB-0082935.00/US/YHSHIN; LGE Ref.: 19LWV104US02 protrusion portion defining a fifth boundary surface (Fig. 10B below, item B5), and wherein the mounting portion defines a sixth boundary surface (Fig. 10B below, item B6) configured to face the fifth boundary surface in the radial direction of the pipe portion.  
Regarding Claim 11, Yang discloses a main body (Fig. 1, item 10) configured to generate a differential air pressure with respect to an outside of the vacuum cleaner; and a suction nozzle (Fig. 1, item 100) configured to suction dust from the outside based on the differential air pressure, the suction nozzle comprising: a connector (Fig. 8, items 114 and 120) that defines a passage (Fig. 8, item 123) configured to guide the dust in a first direction to the main body, and a housing (Fig. 8, item 110) that defines Fig. 9, item 1192 and 113b, para. 0129) having a cylindrical shape and being configured to transfer the dust to the passage, wherein the connector comprises: a pipe portion (Fig. 10A above, item P2) that has a cylindrical shape and is configured to insert into the inlet, a protrusion portion (Fig. 10A above, item P3) that protrudes from an outer surface of the pipe portion and defines a first boundary surface (Fig. 10B above, item B1), an insertion portion (Fig. 9, item 1112) that has an outer surface configured to face the pipe portion, and48Attorney Docket No.: 48905-0071001 Client Ref.: LGPB-0082935.00/US/YHSHIN; LGE Ref.: 19LWV104US02a first connection portion (Fig. 10, item 113a or 124) spaced apart from the inlet in the first direction, the first connection portion defining a second boundary surface (Fig. 10B above, item B2) configured to face the first boundary surface in the first direction, wherein the housing comprises an interposition portion (Fig. 10B above, item I1) configured to be disposed between the first boundary surface and the second boundary surface.  
Regarding Claim 12, Yang discloses a rotating brush (Fig. 15, item 130) disposed in the housing, the housing comprising: a main housing (Fig. 9, item 111) that defines the inlet and is configured to accommodate the rotating brush; and a mounting housing (Fig. 9, part labeled with item 113b and 113a) coupled to the main housing.  
Regarding Claim 13, Yang discloses a cover portion (Fig. 9, part that extends perpendicular to item 113b) that extends along an axial direction of the rotating brush and covers an upper surface (Fig. 9, part that extends perpendicular to item 1112) of the main housing; and a mounting portion (Fig. 9, item 113b) that surrounds the protrusion portion of the connector.  
Regarding Claim 14, Yang discloses an aperture (Fig. 9, item 113b is open at the bottom) that receives the pipe portion and the insertion portion, and wherein the first connection portion is disposed outside of the mounting portion.
  Regarding Claim 15, Yang discloses wherein the pipe portion and the protrusion portion are disposed in the aperture and configured to couple to the insertion portion (Fig. 9, item 113b is open at the bottom and closes the pipe and protrusion portion).
Regarding Claim 16, Yang discloses a catch portion (Fig. 10A above, item P3) that protrudes from the outer surface of the pipe portion in a radial direction of the pipe portion, and wherein the insertion portion defines a catch hole (Fig. 10A above, item H1) configured to couple to the catch49Attorney Docket No.: 48905-0071001 Client Ref.: LGPB-0082935.00/US/YHSHIN; LGE Ref.: 19LWV104US02portion.
Regarding Claim 17, Yang discloses a catch portion that protrudes (Fig. 10A above, item P1) from the outer surface of the insertion portion in a radial direction of the insertion portion, and wherein the pipe portion defines a catch hole (Fig. 10A above, space between P1 and P4) configured to couple to the catch portion.  
Regarding Claim 19, Yang discloses the housing is configured to cover the pipe portion, the insertion portion, and the first portion of the elastic pipe (Fig. 9, para. 0081, 0124-0125).
Regarding Claim 20, Yang discloses the first connection portion and the second connection portion define an opening that exposes at least a portion of the elastic pipe. (Fig. 4, item 123, para. 0124-0125).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0303304), hereinafter Yang as applied to claim 1, in further view of Yang.
Regarding Claim 2, Yang discloses or teaches one of the insertion portion or the coupling part defines a catch hole (Fig. 10A above, item H1), and wherein the other of the insertion portion or the coupling part comprises a catch portion (Fig. 10A above, item P1) configured to insert into the catch hole. However, if the angular groove is not construed as a hole limitation, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a catch and hole to connect the coupling part and insertion portion together as taught by Yang (Fig. 8, item 124 (shaft) and item 114 (hole)) since having the shaft and hole connection provides another secure means of connecting the two parts together for operation. 
Regarding Claim 9, Yang discloses or teaches a second connection portion (Fig. 8, item 124 or 122) rotatably connected to the first connection portion; and an elastic pipe (Fig. 8, item 123, para. 0125, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that flexible material could also be elastic since the hose is flexible and returns to its shape repeatedly).
Regarding Claim 16, Yang discloses or teaches a catch portion (Fig. 10A above, item P3) that protrudes from the outer surface of the pipe portion in a radial direction of the pipe portion, and wherein the insertion portion defines a catch hole (Fig. 10A above, item H1) configured to couple to the catch49Attorney Docket No.: 48905-0071001 Client Ref.: LGPB-0082935.00/US/YHSHIN; LGE Ref.: 19LWV104US02portion. However, if the angular groove is not construed as a hole limitation, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a catch and hole to connect the coupling part and insertion portion together as taught by Yang (Fig. 8, item 124 (shaft) and item 114 (hole)) since having the shaft and hole connection provides another secure means of connecting the two parts together for operation.
Regarding Claim 18, Yang discloses or teaches a second connection portion (Fig. 8, item 124 or 122) disposed rearward relative to the first connection portion and rotatably connected to the first connection portion; and an elastic pipe (Yang et al. US 2018/0303304 Fig. 4, item 123, para. 0125, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that flexible material could also be elastic since the hose is flexible and returns to its shape repeatedly) that defines at least a portion of the passage, the elastic pipe having a first portion connected to the inlet an elastic pipe (Fig. 4, item 123, para. 0124-0125, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that flexible material could also be elastic since the hose is flexible and returns to its shape repeatedly).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0303304), hereinafter Yang as applied to claim 1, in further view of Steudtner (DE 102015114776).
Regarding Claim 10, Yang discloses or teaches an elastic tube (Fig. 8, item 123, para. 0125, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that flexible material could also be elastic since the hose is flexible and returns to its shape repeatedly) that extends between the inlet and the second connection portion.
Yang does not explicitly state or show a coil spring.  However, Steudtner teaches a coil spring (Fig. 1, item 1, para. 0010).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the hose in Yang with a coil spring as in Steudtner, because having a coil spring provides the ability to expand and compress the hose (para. 0010) to make for flexibility (para. 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kovacs et al. (US 2020/0315414) Fig. 4 teaches the use of a catch and hole connection. Roschi (US 2017/0319026) Fig. 3 teaches the use of a catch and hole connection. Dant (US 2017/0347853) Fig. 2 teaches the use of a catch and hole connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        08/20/2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723